Per Curiam.

The defendants were liable as owners, and the plaintiffs .have done nothing to discharge them. The taking of the note of Townsend, and giving a receipt in full, is no extinguishment of the original debt, unless the note was paid. There is no evidence that the plaintiffs knew that the other defendants were part owners. The case of Reed v. White proceeds on the ground that the plaintiff had taken the ship’s husband, *314exclusively br his debtor, knowing there were other owners, and after a settlement of accounts between them and the ship's husband.
The plaintifTh are entitled to judgment.
Jud~ment for the plaintiffs~